Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 01/11/2021 has been considered. The amendment has overcome the rejection of claim 6 under 35 U.S.C. § 112, and the rejection is withdrawn.
This application was re-searched in https://scholar.google.com/ and https://iq.ip.com/discover (semiconductor structure, dielectric layer on semiconductor substrate, conductive via penetrat? through the dielectric layer, pad embedded in and exposed from the conductive via?), in view of the disclosure statement here. The re-search was ineffective.
Reference Cited	
The reference of interest is cited:

    PNG
    media_image1.png
    291
    480
    media_image1.png
    Greyscale

	Yang et al. (US 10,840,190 B1) discloses semiconductor structure, comprising:
	a substrate; 

a conductive via (152) penetrating the dielectric layer; and 
a landing pad (154) embedded in the dielectric layer. However, Yang fails to further disclose and/or suggest: the conductive via penetrating from a lower surface of the substrate to an upper surface of the dielectric layer; and the landing pad is embedded in the conductive via as taught/shown by the present Invention shown by Fig. 6 which shows the conductive via (300)  is penetrating from a lower surface of the substrate (100) to an upper surface of the dielectric layer (110); and the landing pad (154) embedded in the dielectric layer (110).
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: see the Previous Office action, and ¶0004 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816